Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 09/07/2022 and has been entered. Claims 1, 2, and 8 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1 and 8 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer III et al.”) in view of U.S. Publication No. 2019/0191031 (“O’Connor et al.”). 

Regarding claim 1, Neuer, III et al. (herein after “Neuer”) discloses a computer implemented method comprising: 
	operating a computer (Fig. 9, session management module 925) to identify a utilization change event associated with an agent, the utilization change event resulting in an available utilization (Examiner equates Neuer’s teaching of agent channel availability corresponding to the limitation. Illustrated in Agent session table of fig. 11, agent Dawn 1106 has agent utilization of 1 voice call, 0 text session, 0 chat session, 0 email. In Fig. 15 in steps 1515 and 1530 identifying a utilization change event occurs when agent accepts an assigned channel type, and the reduction occurs when reporting/logging of accepted channel type);
identifying a job to be delivered to the agent (Fig. 10, receiving an incoming communication at communications handler, the communication corresponding claimed job), the job having a job utilization value which is less than the available agent utilization (see also Fig. 12B, col. 28, lines 4-16, if the agent is engaged in one chat session, then they are available to handle a second chat session because the job value is less than the available agent utilization); 
initiating a delivery process to deliver the job to the agent (Fig. 10, query agent queue allocator at operation 1010); and 
delivering the job to the agent and reducing the available agent utilization by the job utilization value (Fig. 10, update agent availability table for selected agent at operation 1048 and route incoming communications to selected agent’s queue at operation 1020).  
	Neuer, III et al. discloses a job monitoring process during allocation to an agent (col. 7, line 60-col. 8, line 23, the call handler monitors a session’s status which can traverse various states, an incoming non-voice communications session may be routed or allocated to an agent. The communication session may have a "pending" or "awaiting review" status). Neuer, III et al. does not specify “the delivery process including triggering a job monitoring process, the job monitoring process causing the job to be requeued in a job queue in the event of a network interruption” as claimed.
	In a similar field of endeavor, O’Connor discloses a routing method of parallel connections, each of their own media type, is monitored and seeks to re-establish any one or more of the connections, such as due to a fault. Fig. 8 depicts a monitoring process which verifies whether the agent, via agent device, is engaged in an active agent half-connection. The agent half-connection may be disconnected, such as due to a fault, agent shift ending, etc. At step 806, when agent connection is determined in the negative, may then cause process 800 to execute step 810 to select an alternative agent, such as one having a different capacity and/or established agent half-connection. Examiner interprets the monitoring method of Fig. 8 as corresponding to the claimed job monitoring process. Once an agent is selected the method monitors whether the job can be successfully delivered to the agent (routed and communication channels connected). When the monitors detects a failure, corresponding to the claimed network interruption, the job is requeued to an alternative agent. Note that O’Connor discloses “queueing” of jobs in [0052]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the failure monitoring method disclosed by O’Connor in the routing method of Neuer to alternative routing in the case that a job is undeliverable to a first selected agent.

Regarding claim 2, Neuer in view of O’Connor discloses the computer implemented method of claim 1, wherein triggering the job monitoring process further comprises: 
monitoring a status of the job and a status of the agent (O’Connor, fig. 8, after agent is selected, the job is monitored to determine if selected agent is connected at 806); 
determining (i) whether the job has been successfully delivered to the agent and (ii) whether the job has not been successfully delivered to the agent (O’Connor, fig. 8, at 806 it is determined whether the job is successfully transferred to the agent)
	requeuing the job in the event the job has not been successfully delivered to the agent (O’Connor, fig. 8, when the selected agent cannot be connected the method selects alternative agent at 810, which Examiner interprets as requeuing the job); and 
completing the job monitoring process (O’Connor, fig. 8, the particular instance of the monitoring job ends at 810).
 
Regarding claim 5, Neuer in view of O’Connor discloses the computer implemented method of claim 1, wherein the identifying a job to be delivered to an agent further comprises: 
identifying a utilization change event associated with the agent; and determining that the job is an available job that the agent is qualified to handle (Neuer, Fig. 10 during the process of agent queue allocation module, col. 23 line 62-col. 24 line 3, the agent queue allocation module updates the information for that selected agent reflecting that the agent has been selected. Thus, when the next incoming communication needs to be allocated, that agent's availability will reflect that recently assigned communication session. Correspondingly, when the agent completes that communication session, their availability table will be updated as well).

Regarding claim 6, Neuer in view of O’Connor discloses the computer implemented method of claim 1, wherein the utilization change event is the completion of a job resulting in an increase in the agent's available agent utilization (Neuer, col. 23 line 62-col. 24 line 3, when the agent completes that communication session, their availability table will be updated as well, reflecting that the agent has availability in the completed channel, corresponding to an increase, example of authorization table is illustrated in Fig. 11).  

Regarding claim 14, Neuer in view of O’Connor discloses the computer implemented method of claim 5, wherein the utilization change event is a status change of the agent causing the agent to have available agent utilization (Neuer, col. 23 line 62-col. 24 line 3, when the agent completes that communication session, their availability table will be updated as well, col. 32, lines 6-18 for example in a voice session, A voice communication session may end when one of the parties hangs up the call and the communication session indicator may automatically transition from "CONNECTED" to "AFTER CALL WORK." Once the disposition code is entered, the communication session indicator may transition from "AFTER CALLL WORK" to "WAITING." Waiting status indicates the available agent utilization for voice calls.
  
Regarding claim 7, Neuer in view of O’Connor discloses the computer implemented method of claim 1, wherein the identifying a job to be delivered to an agent further comprises: 
identifying a job requiring an agent (Examiner interprets identifying “a job requiring an agent” as the communications handler receiving an incoming communication requiring routing at operation 1005 of Fig. 10 Neuer); 
determining that the agent is qualified to handle the job (Neuer, col. 10, lines 53-58, the communications handler 150 may also maintain data of an agent's skill level that may be used to route a specific call to the agent or group of agents having the same skill level. The communications handler may also know what type of channel and how channels the agent can handle, see also Fig. 12B, agent profile data structure 1250 with channel type and agent skill level).

Regarding claim 12, Neuer in view of O’Connor discloses the computer implemented method of claim 7, wherein the determination of whether the agent is qualified to handle the job is based at least in part on a skill of the agent (Examiner interprets identifying a job as determining the channel corresponding to the incoming communication which is awaiting routing; Neuer, col. 10, lines 53-58, the communications handler 150 may also maintain data of an agent's skill level that may be used to route a specific call to the agent or group of agents having the same skill level. The communications handler may also know what type of channel and how channels the agent can handle).  

Regarding claim 13, Neuer in view of O’Connor discloses the computer implemented method of claim 7, wherein the determination of whether the agent is qualified to handle the job is further based at least in part on a campaign or a program identifier associated with the job (Neuer, col. 27, lines 1-12 key performance indicators ("KPIs") could be used to also deduce whether the agent is overwhelmed or is able to handle another simultaneous communication session. If a particular agent is having a better than average day (relative to their prior history or relative to other agents working on the campaign), then that agent may be given another simultaneous channel to handle. Conversely, if the agent's KPI indicators are below average, it may be appropriate to lessen the number of simultaneous allowed communication sessions.) Therefore, agent may be qualified or not for a job based on comparison to other agent KPI in the identified campaign.   

Regarding claim 19, Neuer in view of O’Connor discloses the computer implemented method of claim 1, wherein the job is one of (i) an inbound call, (ii) an outbound call, (iii) a chat message, (iv) an email, (v) a text message, and (vi) a task for the agent to complete in a Web browser (Neuer, col. 4, lines 5-13, communication channel types may include voice, email, chat and text).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2019/0191031 (“O’Connor et al.”) and further in view of U.S. Publication No. 2015/0289130 (“Aleksin et al.”).

Regarding claim 3, Neuer in view of O’Connor does not specify the computer implemented method of claim 2 wherein the delivery process further comprising: establishing a timeout period for the job monitoring process; and requeuing the job if the timeout period expires prior to determining whether the job has been successfully delivered to the agent. 
	However, in a similar field of endeavor, Aleksin et al. discloses a method of routing interactions to an agent. The agent application provides icons for respectively accepting or declining the invitation to accept the particular interaction which context is being previewed. A running timer 3302 is displayed by the agent application for giving the agent a visual cue as to an amount of time left to accept or decline the interaction. When the timer 3302 reaches a preset timeout period, the interaction is routed to a different agent. If, however, the agent accepts the invitation, a media session is established between the media channel for which the invitation was received, and the customer device ([0238]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a timeout period for requeuing a job in Neuer as disclosed by Aleksin et al. in order to maintain efficient call routing such that the customer is not waiting an extended amount of time for assistance when an agent does not accept a communication in a timely manner. 

Regarding claim 4, Neuer in view of Aleksin et al. discloses the computer implemented method of claim 3, wherein the available agent utilization is not reduced by the job utilization value if the timeout period expires prior to determining whether the job has been successfully delivered to the agent (Neuer, Fig. 12A, agent current session table only reflects status of active communications, thus a call that is not initiated is not counted towards agent utilization.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2019/0191031 (“O’Connor et al.”) and further in view of U.S. Publication No. 2015/0264180 (“Wolthuis et al.”).

Regarding claim 15, Neuer in view of U.S. Publication No. 2019/0191031 (“O’Connor et al.”)discloses the computer implemented method of claim 14, wherein the status change of the agent is published for example to an administrator screen 800 (Fig. 8, information may be displayed indicating a particular group or function associated with that agent, such as customer service indicator 812, and a status indicator 811 shown, which pertains to the status of their currently selected communications session). 
However, Neuer is silent regarding the publishing via a web socket connection between a Web browser associated with the agent and a signaling service.  
	In a similar field of endeavor, Wolthuis et al. discloses systems and methods for a work distribution service. In one variation, adding work items to a collection includes adding a work item through an application programming interface (API 150 of FIG. 1) added by a communication platform (Fig. 1, 107). The interface is preferably a web API such a REST API, SOAP API, or any suitable type of API ([0042]). Worker status is maintained for each worker of each account instance that is instantiated and executing on the platform. The worker API 160 may be used over a real-time communication channel established between the system and a set of worker endpoints. The real-time communication channel can be a webRTC media channel, a websocket, or a channel using any suitable real-time communication protocol. The real-time communication channel may additionally integrate with a work distribution interface 190. A work distribution interface can be integrated within the worker API 160 ([0026]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Neuer such that the interface is a web API and the status events maintained using a websocket protocol as disclosed by Wolthuis et al. The substitution of protocols would provide predictable results for providing bidirectional data transfer (Wolthius, [0171] in this manner, the work distribution system provides a multi-tenant platform in which each account holder of the work distribution platform can manage their workers and work items.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2019/0191031 (“O’Connor et al.”) and further in view of U.S. Publication No. 2015/0358467 (“Sayko”).

Regarding claim 9, Neuer discloses the computer implemented method of claim 1, wherein delivering the job to the agent further comprises: delivering the job to the agent via a graphical user interface associated with the agent (col. 17, lines 29-38, FIG. 4. illustrates a graphic user interface display screen that includes an agent tile and various communication session identifiers. For example, a waiting CSI panel 460 provides information of yet-to-be-received communications session (e.g., waiting to arrive) This CSI indicates that the agent may expect to receive a non-voice communication session that could be in the form of a chat, email, or text session.
	Neuer does not specify the interface as a web browser. In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent. The method establishing one or more communications channels with visitors to a website and an agent using a web browser-based communication system. Fig. 2, in step 210, the WebRTC/call server 110 converts the SIP call to a WebRTC call. In step 212, the WebRTC/call server 110 sends the WebRTC call to the browser in the selected agent's device 112. Thus, both the agent and the website visitor engage in communication via their respective web browsers ([0037]). In this regard, the WebRTC/call server acts as a bidirectional gateway between WebRTC and SIP based calls bridging the call legs together to conference the parties.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the agent softphone application to be implemented with a web browser use WebRTC protocol for the audio connection as disclosed by Sayko because using WebRTC allows a user to participate in a real time voice conversation with an agent, thereby increasing their engagement, while reducing the costs associated with operating a contact center reliant on standard PSTN telephone systems (Sayko, [0047]).

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Patent No. 10,235,628 (“Merritt”).

Regarding claim 8, Neuer discloses a computer implemented comprising,
operating a computer (Fig. 9, session management module 925) to identify a utilization change event associated with an agent, the utilization change event resulting in an available utilization (Examiner equates Neuer’s teaching of agent channel availability corresponding to the limitation. Illustrated in Agent session table of fig. 11, agent Dawn 1106 has agent utilization of 1 voice call, 0 text session, 0 chat session, 0 email. In Fig. 15 in steps 1515 and 1530 identifying a utilization change event occurs when agent accepts an assigned channel type, and the reduction occurs when reporting/logging of accepted channel type);
determining that a job is not available that the agent is qualified to handle; (Fig. 13, if there is no other communication session for the agent to select, then the process then waits for another incoming communication that occurs in operation 1310. A test will be made if that is a voice call is operation 1315. Since typically an agent will be authorized to handle only one voice call, and the above example is based on the agent already having a voice call, the answer at this point must be "no." Thus, the process continues to operation 1325), 
determining that a secondary job is available that the agent is qualified to handle, the secondary job having a job utilization value which is less than the available agent utilization (Examiner interprets “a job” as a first incoming communication and “a secondary job” as a next incoming communication. When an incoming communication is received, for example as disclosed in Fig. 10, that is not less than available agent utilization of the agent then there is no job available for that agent and the incoming communication is routed to another agent. A next incoming communication, that an agent is qualified to handle is routed to the agent, for example in col. 28, lines 4-16, if the agent is engaged in one chat session, then they are available to handle a second chat session because the job value is less than the available agent utilization); 
initiating a delivery process to deliver the secondary job to the agent (Fig. 10, query agent queue allocator at operation 1010); and 
delivering the secondary job to the agent and reducing the available agent utilization by the job utilization value (Fig. 10, update agent availability table for selected agent at operation 1048 and route incoming communications to selected agent’s queue at operation 1020).  
While Neuer discloses determining that the agent is not qualified to hand a first job in the job queue but is qualified to handle a second job in the queue it does not specify analyzing a plurality of jobs in a job queue, the plurality of jobs including primary jobs and secondary jobs, wherein the secondary jobs have a lower priority than the primary jobs; determining that the agent is not qualified to handle any of the primary jobs.
However, in similar field of endeavor, Merrit discloses assigning values to customer calls into a first value group or a second value group (Fig. 2, task 210, col. 18, lines 18-27). Examiner interprets the first value group corresponding to primary jobs having a higher priority and the second value group as secondary jobs with lower priority (col. 18, lines 40-44). Merritt further discloses an inbound caller is routed to one of a plurality of groups of call center agents (e.g., two groups), respectively associated with a plurality of call queues. Selecting the agents is based upon consistency of the predetermined customer care interaction with the set of enterprise customer data, the predetermined customer care interaction is customer development of leads, and the set of enterprise customer data includes customer event data associated with a prospect (col. 6, lines 24-41). Thus, Merrit discloses determining an agent is not qualified to handle a primary job but is qualified for a secondary job and the agent is placed in the queue group for a secondary job.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to additionally compare job priority with agent skill as disclosed by Merrit such that the high business value call is subjected answered with adequately skilled agents.

Regarding claim 10, Neuer discloses the computer implemented method of claim 8, wherein the job is a job having a higher priority than the secondary job (By assigning various skill levels, the volume of communication sessions to each agent can be controlled. For example, most communication sessions received may be classified as "Cust. Svc." which means any agent assigned to that skill may handle such communication. In this example, Chris McDaniel, could expect to handle a voice call and chat session involving customer service issues. If a small percentage of customer service communications involve high priority, complaints, or overflow communications sessions, then this agent can expect to handle additional communication session of the corresponding type involving these skills, but only when those calls are received.

Regarding claim 11, Neuer discloses the computer implemented method of claim 10, wherein the job is an inbound call and the secondary job is an outbound call (col. 33, lines 1-40, the agent session authorization table 1100 of FIG. 11 and the current session table 1200 of FIG. 12 can reflect whether the agent is authorized for outgoing or incoming communication sessions. Authorization levels for different types of incoming/outgoing channel types can be defined for the agent. Thus, Examiner interprets the job and secondary job can be either incoming or outgoing as prioritized by agent’s session authorization table reading on the claimed limitation.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Patent No. 10,235,628 (“Merritt”) and further in view of U.S. Publication No. 2015/0358467 (“Sayko”).

Regarding claims 16 and 18, Neuer discloses wherein the inbound call is delivered to the agent by establishing an audio connection with agent devices 161a-161c. The voice device 161 used by the agent may be a soft phone device which may be a virtual telephone implemented in part by an application program executing on the computer 160a. Neuer also discloses establishing an audio connection associated with the agent and bridging the audio connection with an outbound call placed by a phone server to a customer (col. 9, lines 44-51, a call may comprise a number of concatenated or joined call legs, which may involve various components at their end-points, as known to those skilled in the art. A call leg may also be unidirectional or bidirectional with respect to the ability to convey speech). 
However, Neuer does not specify the application program comprising a Web browser, wherein the bridging the audio connection with a phone call includes: establishing a conference bridge; joining the audio connection to the conference bridge; and joining the phone call to the conference bridge.
	In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent. The method establishing one or more communications channels with visitors to a website and an agent using a web browser-based communication system. Fig. 2, in step 210, the WebRTC/call server 110 converts the SIP call to a WebRTC call. In step 212, the WebRTC/call server 110 sends the WebRTC call to the browser in the selected agent's device 112. Thus, both the agent and the website visitor engage in communication via their respective web browsers ([0037]). In this regard, the WebRTC/call server acts as a bidirectional gateway between WebRTC and SIP based calls bridging the call legs together to conference the parties.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the agent softphone application to be implemented with a web browser use WebRTC protocol for the audio connection as disclosed by Sayko because using WebRTC allows a user to participate in a real time voice conversation with an agent, thereby increasing their engagement, while reducing the costs associated with operating a contact center reliant on standard PSTN telephone systems (Sayko, [0047]). 

Regarding claims 17 and 20, Neuer discloses wherein the outbound call is delivered to the agent by establishing an audio connection with agent devices 161a-161c. The voice device 161 used by the agent may be a soft phone device which may be a virtual telephone implemented in part by an application program executing on the computer 160a. Neuer also discloses establishing an audio connection associated with the agent and bridging the audio connection with an outbound call placed by a phone server to a customer (col. 11, lines 25-30, the communications handler 150 may be a dialer, such as a predictive dialer, that originates outbound calls at a rate designed to meet various criteria. The predictive dialer may then connect an agent at a workstation with the outbound call via a call leg after the remote party answers.).
	However, Neuer does not specify the application program comprising a Web browser, wherein the audio connection is a connection following the WebRTC protocol. 
	In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent.  The agents may be reached at one or more agent devices 112 which may include, for example, desktop or portable computers, tablets, smartphones, or any other device capable of running a web browser, or at agent telephones 116 ([0043]). The user may also request (e.g. via email) that the agent call the customer at a particular telephone number, or may engage in a text-based chat with the agent via the web browser 11. According to exemplary embodiments of the present invention, the end user may, in addition or in lieu of these conventional contact mechanisms, establish a WebRTC call, with an agent via the web browser ([0047]). 	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the agent softphone application to be implemented with a web browser use WebRTC protocol for the audio connection as disclosed by Sayko because using WebRTC allows a user to participate in a real time voice conversation with an agent, thereby increasing their engagement, while reducing the costs associated with operating a contact center reliant on standard PSTN telephone systems (Sayko, [0047]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652